Exhibit 10.45

 

201 1st Street, Suite 111

Petaluma CA 94952

t: 707-763-4784  |  f: 707-763-1816

www.enphase.com

  LOGO [g398955g10r91.jpg]

 

Wednesday, May 02, 2012

Ciaran Fox

597 Dunholme Way

Sunnyvale, California 94087

Dear Ciaran:

Enphase Energy, Inc. (the “Company”) is pleased to offer you employment on the
following terms:

Position. Your title will be Vice President of Quality and Reliability and you
will report to Paul Nahi, CEO. This is a full-time exempt position located in
Petaluma, CA. While you render services to the Company, you will not engage in
any other employment, consulting or other business activity (whether full-time
or part-time) that would create a conflict of interest with your duties to the
Company. By signing this letter agreement, you confirm to the Company that you
have no contractual commitments or other legal obligations that would prohibit
you from performing your duties for the Company.

Cash Compensation. The Company will pay you a starting salary at the rate of Two
Hundred and Thirty Thousand Dollars: ($230,000) per year, payable in accordance
with the Company’s standard payroll schedule. Your salary will be subject to
adjustment pursuant to the Company’s employee compensation policies in effect
from time to time. In addition to your salary, you will be eligible for a
one-time bonus of Seven Thousand, Five Hundred Dollars ($7,500) payable on your
first pay period, subject to applicable withholding taxes. If you voluntarily
leave the Company within one year of continuous employment, you are required to
return the total amount of the one-time bonus. You are also eligible for the
Enphase Energy incentive bonus plan which qualifies you for an annual bonus of
up to 25% of your base salary. (Prorated the first year)

Relocation Expenses. You will be eligible for reimbursement of up to Seven
Thousand and Five Hundred: ($7,500) in qualified relocation expenses for your
move to Northern California in accordance with the Company’s expense
reimbursement policies provided that you complete your relocation by Friday,
November 09, 2012. You will be responsible for all state and federal income and
employment taxes associated with these expense payments. If you voluntarily
leave the Company within one year of continuous employment, you are required to
return the total amount of the relocation assistance. In addition, Enphase
Energy will pay costs for temporary housing and utilities for up to four months
for an amount not to exceed Twelve Thousand Dollars ($12,000).

Employee Benefits. As a regular employee of the Company, you will be eligible to
participate in regular health insurance, profit sharing, bonus, employee stock
purchase, and other employee benefit plans if and as established and maintained
by the Company for its employees from time to time. In addition, you will be
entitled to paid vacation in accordance with the Company’s vacation policy, as
in effect from time to time.

 

Initial: CAF        Date: 5/8/12

      Page 1 of 15



--------------------------------------------------------------------------------

201 1st Street, Suite 111

Petaluma CA 94952

t: 707-763-4784  |  f: 707-763-1816

www.enphase.com

  LOGO [g398955g10r91.jpg]

 

Expenses. You will be reimbursed for reasonable legitimate business expenses
incurred in the performance of your duties in accordance with the Company’s
expense reimbursement policies, as in effect from time to time.

Stock Grant. Following execution of this letter agreement, we will recommend to
the Board of Directors of the Company that you be granted the option to purchase
up to 90,000 of Common Stock of the Company under the Company’s 2011 Equity
Incentive Plan (the “Plan”) (as adjusted for stock splits, stock dividends,
reclassifications and the like). This equates to .22% of outstanding common
stock as of May 1st. The exercise price per share will be equal to the fair
market value per share on the date the Board approves such grant or on your
first day of employment, whichever is later. The shares will be subject to the
terms and conditions applicable to shares granted under the Plan, as described
in and subject to the Plan and the applicable stock option or purchase
agreement. Subject to your continued employment and the terms and conditions of
the Plan and applicable agreement, twenty-five percent (25%) of the shares will
vest and become exercisable twelve (12) months following your first date of
employment, and the balance will vest and become exercisable in equal monthly
installments over the next thirty-six (36) months of continuous service, as
described in the applicable stock purchase agreement.

With respect to the foregoing, the grant of the opportunity to purchase such
shares by the Company is subject to the Board’s approval and this promise to
recommend such approval is not a promise of compensation and is not intended to
create any obligation on the part of the Company.

Confidentiality. As an employee of the Company, you will have access to certain
confidential information of the Company and you may, during the course of your
employment, develop certain information or inventions that will be the property
of the Company. To protect the interests of the Company, you will need to sign
the Company’s standard “Employee Invention Assignment and Confidentiality
Agreement” attached hereto as Exhibit A as a condition of your employment. We
wish to impress upon you that we do not want you to, and we hereby direct you
not to, bring with you any confidential or proprietary material of any former
employer or to violate any other obligations you may have to any former
employer. During the period that you render services to the Company, you agree
to not engage in any employment, business or activity that is in any way
competitive with the business or proposed business of the Company. You will
disclose to the Company in writing any other gainful employment, business or
activity that you are currently associated with or participate in that competes
with the Company. You will not assist any other person or organization in
competing with the Company or in preparing to engage in competition with the
business or proposed business of the Company. You represent that your signing of
this offer letter, agreement(s) concerning stock granted to you, if any, under
the Plan and the Company’s Employee Invention Assignment and Confidentially
Agreement and your commencement of employment with the Company will not violate
any agreement currently in place between you and current or past employers.

 

Initial: CAF        Date: 5/8/12

      Page 2 of 15



--------------------------------------------------------------------------------

201 1st Street, Suite 111

Petaluma CA 94952

t: 707-763-4784  |  f: 707-763-1816

www.enphase.com

  LOGO [g398955g10r91.jpg]

 

Employment Relationship. Employment with the Company is for no specific period
of time. Your employment with the Company will be “at will,” meaning that either
you or the Company may terminate your employment at any time and for any reason,
with or without cause. Any contrary representations that may have been made to
you are superseded by this letter agreement. This is the full and complete
agreement between you and the Company on this term. Although your job duties,
title, compensation and benefits, as well as the Company’s personnel policies
and procedures, may change from time to time, the “at will” nature of your
employment may only be changed in an express written agreement signed by you and
a duly authorized officer of the Company (other than you).

Withholding Taxes. All forms of compensation referred to in this letter
agreement are subject to reduction to reflect applicable withholding and payroll
taxes and other deductions required by law.

Interpretation, Amendment and Enforcement. This letter agreement and Exhibit A
constitute the complete agreement between you and the Company, contain all of
the terms of your employment with the Company and supersede any prior
agreements, representations or understandings (whether written, oral or implied)
between you and the Company. This letter agreement may not be amended or
modified, except by an express written agreement signed by both you and a duly
authorized officer of the Company. The terms of this letter agreement and the
resolution of any disputes as to the meaning, effect, performance or validity of
this letter agreement or arising out of, related to, or in any way connected
with, this letter agreement, your employment with the Company or any other
relationship between you and the Company (the “Disputes”) will be governed by
California law, excluding laws relating to conflicts or choice of law. You and
the Company submit to the exclusive personal jurisdiction of the federal and
state courts located in San Francisco and Sonoma County in connection with any
Dispute or any claim related to any Dispute.

* * * * *

 

Initial: CAF        Date: 5/8/12

      Page 3 of 15



--------------------------------------------------------------------------------

201 1st Street, Suite 111

Petaluma CA 94952

t: 707-763-4784  |  f: 707-763-1816

www.enphase.com

  LOGO [g398955g10r91.jpg]

 

We hope that you will accept our offer to join the Company on the terms of this
letter. You may indicate your agreement with these terms and accept this offer
by signing and dating both the enclosed duplicate original of this letter
agreement and the enclosed Proprietary Information and Inventions Agreement and
returning them to me. This offer, if not accepted, will expire at the close of
business on Tuesday, May 08, 2012. As required by law, your employment with the
Company is contingent upon your providing legal proof of your identity and
authorization to work in the United States. Your employment is also contingent
upon your starting work with the Company on or before Monday, July 09, 2012.

 

Very truly yours, ENPHASE ENERGY, INC. By:  

/s/ Paul B. Nahi

  Paul B. Nahi Title:   President and CEO

I have read and accept this employment offer:

By:   /s/ Ciaran Fox   Ciaran Fox

Dated: 5/8/12

Attachment

Exhibit A: Employee Invention Assignment and Confidentiality Agreement

 

Initial: CAF        Date: 5/8/12

      Page 4 of 15



--------------------------------------------------------------------------------

201 1st Street, Suite 111

Petaluma CA 94952

t: 707-763-4784  |  f: 707-763-1816

www.enphase.com

  LOGO [g398955g10r91.jpg]

 

EXHIBIT A

 

Initial: CAF        Date: 5/8/12

      Page 5 of 15



--------------------------------------------------------------------------------

201 1st Street, Suite 111

Petaluma CA 94952

t: 707-763-4784  |  f: 707-763-1816

www.enphase.com

  LOGO [g398955g10r91.jpg]

 

EMPLOYEE INVENTION ASSIGNMENT AND CONFIDENTIALITY AGREEMENT

In consideration of, and as a condition of my employment with Enphase Energy,
Inc., a Delaware corporation (the “Company”), I hereby represent to, and agree
with the Company as follows:

Purpose of Agreement. I understand that the Company is engaged in a continuous
program of research, development, production and marketing in connection with
its business and that it is critical for the Company to preserve and protect its
Proprietary Information (as defined in Section 7 below), its rights in
Inventions (as defined in Section 2 below) and in all related intellectual
property rights. Accordingly, I am entering into this Employee Invention
Assignment and Confidentiality Agreement (this “Agreement”) as a condition of my
employment with the Company, whether or not I am expected to create inventions
of value for the Company.

Disclosure of Inventions. I will promptly disclose in confidence to the Company
all inventions, improvements, designs, original works of authorship, formulas,
processes, compositions of matter, computer software programs, databases, mask
works, designs and trade secrets that I make or conceive or first reduce to
practice or create, either alone or jointly with others, during the period of my
employment, whether or not in the course of my employment, and whether or not
patentable, copyrightable or protectable as trade secrets (the “Inventions”).

Inventions Retained and Licensed. I have attaced hereto, as Exhibit A, a list
describing with particularity all inventions, original works of authorship,
developments, improvements, and trade secrets which were made by me prior to the
commencement of my employment with the Company (collectively referred to as
“Prior Inventions”), which belong solely to me or belong to me jointly with
another, which relate in any way to any of the Company’s proposed businesses,
products or research and development, and which are not assigned to the Company
hereunder; or, if no such list is attached, I represent that there are no such
Prior Inventions. If, in the course of my employment with the Company, I
incorporate into a Company product, process or machine a Prior Invention owned
by me or in which I have an interest, the Company is hereby granted and shall
have a non-exclusive, royalty-free, irrevocable, perpetual, worldwide license
(with the right to sublicense) to make, have made, copy, modify, make derivative
works of, use, sell and otherwise distribute such Prior Invention as part of or
in connection with such product, process or machine.

 

Initial: CAF        Date: 5/8/12

      Page 6 of 15



--------------------------------------------------------------------------------

201 1st Street, Suite 111

Petaluma CA 94952

t: 707-763-4784  |  f: 707-763-1816

www.enphase.com

  LOGO [g398955g10r91.jpg]

 

Work for Hire; Assignment of Inventions. I acknowledge and agree that any
copyrightable works prepared by me within the scope of my employment are “works
for hire” under the Copyright Act and that the Company will be considered the
author and owner of such copyrightable works. I agree that all Inventions that
(i) are developed using equipment, supplies, facilities or trade secrets of the
Company, (ii) result from work performed by me for the Company, or (iii) relate
to the Company’s business or current or anticipated research and development
(the “Assigned Inventions”), will be the sole and exclusive property of the
Company and are hereby irrevocably assigned by me to the Company.

Labor Code Section 2870 Notice. I have been notified and understand that the
provisions of Sections 3 and 5 of this Agreement do not apply to any Assigned
Invention that qualifies fully under the provisions of Section 2870 of the
California Labor Code, which states as follows:

ANY PROVISION IN AN EMPLOYMENT AGREEMENT WHICH PROVIDES THAT AN EMPLOYEE SHALL
ASSIGN, OR OFFER TO ASSIGN, ANY OF HIS OR HER RIGHTS IN AN INVENTION TO HIS OR
HER EMPLOYER SHALL NOT APPLY TO AN INVENTION THAT THE EMPLOYEE DEVELOPED
ENTIRELY ON HIS OR HER OWN TIME WITHOUT USING THE EMPLOYER’S EQUIPMENT,
SUPPLIES, FACILITIES, OR TRADE SECRET INFORMATION EXCEPT FOR THOSE INVENTIONS
THAT EITHER: (1) RELATE AT THE TIME OF CONCEPTION OR REDUCTION TO PRACTICE OF
THE INVENTION TO THE EMPLOYER’S BUSINESS, OR ACTUAL OR DEMONSTRABLY ANTICIPATED
RESEARCH OR DEVELOPMENT OF THE EMPLOYER; OR (2) RESULT FROM ANY WORK PERFORMED
BY THE EMPLOYEE FOR THE EMPLOYER. TO THE EXTENT A PROVISION IN AN EMPLOYMENT
AGREEMENT PURPORTS TO REQUIRE AN EMPLOYEE TO ASSIGN AN INVENTION OTHERWISE
EXCLUDED FROM BEING REQUIRED TO BE ASSIGNED UNDER CALIFORNIA LABOR CODE SECTION
2870(a), THE PROVISION IS AGAINST THE PUBLIC POLICY OF THIS STATE AND IS
UNENFORCEABLE.

 

Initial: CAF        Date: 5/8/12

      Page 7 of 15



--------------------------------------------------------------------------------

201 1st Street, Suite 111

Petaluma CA 94952

t: 707-763-4784  |  f: 707-763-1816

www.enphase.com

  LOGO [g398955g10r91.jpg]

 

Assignment of Other Rights. In addition to the foregoing assignment of Assigned
Inventions to the Company, I hereby irrevocably transfer and assign to the
Company: (i) all worldwide patents, patent applications, copyrights, mask works,
trade secrets and other intellectual property rights, including but not limited
to rights in databases, in any Assigned Inventions, along with any registrations
of or applications to register such rights; and (ii) any and all “Moral Rights”
(as defined below) that I may have in or with respect to any Assigned
Inventions. I also hereby forever waive and agree never to assert any and all
Moral Rights I may have in or with respect to any Assigned Inventions, even
after termination of my work on behalf of the Company. “Moral Rights” mean any
rights to claim authorship of or credit on an Assigned Inventions, to object to
or prevent the modification or destruction of any Assigned Inventions, or to
withdraw from circulation or control the publication or distribution of any
Assigned Inventions, and any similar right, existing under judicial or statutory
law of any country or subdivision thereof in the world, or under any treaty,
regardless of whether or not such right is denominated or generally referred to
as a “moral right.”

Assistance. I agree to assist the Company in every proper way to obtain for the
Company and enforce patents, copyrights, mask work rights, trade secret rights
and other legal protections for the Company’s Assigned Inventions in any and all
countries. I will execute any documents that the Company may reasonably request
for use in obtaining or enforcing such patents, copyrights, mask work rights,
trade secrets and other legal protections. My obligations under this paragraph
will continue beyond the termination of my employment with the Company, provided
that the Company will compensate me at a reasonable rate after such termination
for time or expenses actually spent by me at the Company’s request on such
assistance. I appoint the Secretary of the Company as my attorney-in-fact to
excute documents on my behalf for this purpose.

Proprietary Information. I understand that my employment by the Company creates
a relationship of confidence and trust with respect to any information of a
confidential or secret nature that may be disclosed to me by the Company or a
third party that relates to the business of the Company or to the business of
any parent, subsidiary, affiliate, customer or supplier of the Company or any
other party with whom the Company agrees to hold information of such party in
confidence (the “Proprietary Information”). Such Proprietary Information
includes, but is not limited to, Assigned Inventions, marketing plans, product
plans, business strategies, financial information, forecasts, personnel
information, customer lists and data, and domain names.

 

Initial: CAF        Date: 5/8/12

      Page 8 of 15



--------------------------------------------------------------------------------

201 1st Street, Suite 111

Petaluma CA 94952

t: 707-763-4784  |  f: 707-763-1816

www.enphase.com

  LOGO [g398955g10r91.jpg]

 

Confidentiality. At all times, both during my employment and after its
termination, I will keep and hold all such Proprietary Information in strict
confidence and trust. I will not use or disclose any Proprietary Information
without the prior written consent of the Company, except as may be necessary to
perform my duties as an employee of the Company for the benefit of the Company.
Upon termination of my employment with the Company, I will promptly deliver to
the Company all documents and materials of any nature pertaining to my work with
the Company and, upon Company request, will execute a document confirming my
agreement to honor my responsibilities contained in this Agreement. I will not
take with me or retain any documents or materials or copies thereof containing
any Proprietary Information.

No Breach of prior Agreement. I represent that my performance of all the terms
of this Agreement and my duties as an employee of the Company will not breach
any invention assignment, proprietary information, confidentiality or similar
agreement with any former employer or other party. I represent that I will not
bring with me to the Company or use in the performance of my duties for the
Company any documents or materials or intangibles of a former employer or third
party that are not generally available to the public or have not been legally
transferred to the Company.

Efforts; Duty Not to Compete. I understand that my employment with the Company
requires my undivided attention and effort during normal business hours. While I
am employed by the Company, I will not, without the Company’s express prior
written consent, provide services to, or assist in any manner, any business or
third party if such services or assistance would be in direct conflict with the
Company’s business interests.

Notification. I hereby authorize the Company to notify third parties, including,
without limitation, customers and actual or potential employers, of the terms of
this Agreement and my responsibilities hereunder.

Non-Solicitation of Employees/Consultants. During my employment with the Company
and for a period of one (1) year thereafter, I will not directly or indirectly
solicit away employees or consultants of the Company for my own benefit or for
the benefit of any other person or entity.

 

Initial: CAF        Date: 5/8/12

      Page 9 of 15



--------------------------------------------------------------------------------

201 1st Street, Suite 111

Petaluma CA 94952

t: 707-763-4784  |  f: 707-763-1816

www.enphase.com

  LOGO [g398955g10r91.jpg]

 

Non-Solicitation of Suppliers/Customers. During my employment with the Company
and after termination of my employment, I will not directly or indirectly
solicit or take away suppliers or customers of the Company if the identity of
the supplier or customer or information about the supplier or customer
relationship is a trade secret or is otherwise deemed confidential information
within the meaning of California law.

Name and Likeness Rights. I hereby authorize the Company to use, reuse, and to
grant others the right to use and reuse, my name, photograph, likeness
(including caricature), voice, and biographical information, and any
reproduction or simulation thereof, in any form of media or technology now known
or hereafter developed (including, but not limited to, film, video and digital
or other electronic media), both during and after my employment, for any
purposes related to the Company’s business, such as marketing, advertising,
credits, and presentations.

Injunctive Relief. I understand that in the event of a breach or threatened
breach of this Agreement by me the Company may suffer irreparable harm and will
therefore be entitled to injunctive relief to enforce this Agreement.

Governing Law; Severability. This Agreement will be governed by and construed in
accordance with the laws of the State of California, without giving effect to
its laws pertaining to conflict of laws. If any provision of this Agreement is
determined by any court or arbitrator of competent jurisdiction to be invalid,
illegal or unenforceable in any respect, such provision will be enforced to the
maximum extent possible given the intent of the parties hereto. If such clause
or provision cannot be so enforced, such provision shall be stricken from this
Agreement and the remainder of this Agreement shall be enforced as if such
invalid, illegal or unenforceable clause or provision had (to the extent not
enforceable) never been contained in this Agreement.

Counterparts. This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered will be deemed an original, and all of
which together shall constitute one and the same agreement.

Entire Agreement. This Agreement and the documents referred to herein constitute
the entire agreement and understanding of the parties with respect to the
subject matter of this Agreement, and supersede all prior understandings and
agreements, whether oral or written, between or among the parties hereto with
respect to the specific subject matter hereof.

 

Initial: CAF        Date: 5/8/12

      Page 10 of 15



--------------------------------------------------------------------------------

201 1st Street, Suite 111

Petaluma CA 94952

t: 707-763-4784  |  f: 707-763-1816

www.enphase.com

  LOGO [g398955g10r91.jpg]

 

Amendment and Waivers. This Agreement may be amended only by a written agreement
executed by each of the parties hereto. No amendment of or waiver of, or
modification of any obligation under this Agreement will be enforceable unless
set forth in a writing signed by the party against which enforcement is sought.
Any amendment effected in accordance with this section will be binding upon all
parties hereto and each of their respective successors and assigns. No delay or
failure to require performance of any provision of this Agreement shall
constitute a waiver of that provision as to that or any other instance. No
waiver granted under this Agreement as to any one provision herein shall
constitute a subsequent waiver of such provision or of any other provision
herein, nor shall it constitute the waiver of any performance other than the
actual performance specifically waived.

Successors and Assigns; Assignment. Except as otherwise provided in this
Agreement, this Agreement, and the rights and obligations of the parties
hereunder, will be binding upon and inure to the benefits of their respective
successors, assigns, heirs, executors, administrators and legal representatives.
The Company may assign any of its rights and obligations under this Agreement.
No other party to this Agreement may assign, whether voluntarily or by operation
of law, any of its rights and obligations under this Agreement, except with the
prior written consent of the Company.

Further Assurances. The Parties agree to execute such further documents and
instruments and to take such further actions as may be reasonably necessary to
carry out purposes and intent of this Agreement.

“At Will” Employment. I understand that this Agreement does not constitute a
contract of employment or obligate the Company to employ me for any started
period of time. I understand that I am an “at will” employee of the Company and
that my employment can be terminated at any time, with or without notice and
with or without cause, for any reason or for no reason, by either the Company or
myself. I acknowledge that any statements or representations to the contrary are
ineffective, unless put into a writing signed by the Company. I further
acknowledge that my participation in any stock option or benefit program is not
to be construed as any assurance of continuing employment for any particular
period of time. This Agreement shall be effective as of the first day of my
employment by the Company, which is Monday, July 09, 2012.

* * * * * *

 

Initial: CAF        Date: 5/8/12

      Page 11 of 15



--------------------------------------------------------------------------------

201 1st Street, Suite 111

Petaluma CA 94952

t: 707-763-4784  |  f: 707-763-1816

www.enphase.com

  LOGO [g398955g10r91.jpg]

 

In Witness Whereof, the parties have executed this Agreement as of the July 9,
2012.

 

Enphase Energy, Inc.:       Employee: By:   

/s/ Paul B.Nahi

     

/s/ Ciaran Fox

         Signature Name:   

Paul B.Nahi

     

Ciaran Fox

Title:   

President and CEO

     

Signature Page to Employee Invention Assignment and Confidentiality Agreement

 

Initial: CAF        Date: 5/8/12

      Page 12 of 15



--------------------------------------------------------------------------------

201 1st Street, Suite 111

Petaluma CA 94952

t: 707-763-4784  |  f: 707-763-1816

www.enphase.com

  LOGO [g398955g10r91.jpg]

 

EXHIBIT A

LIST OF PRIOR INVENTIONS

AND ORIGINAL WORKS OF AUTHORSHIP

 

Title

 

Date

 

Identifying Number

or Brief Description

   

     No inventions or improvements

     Additional Sheets Attached

Signature of Employee:                                          
                   

Name of Employee: Ciaran Fox

Date:                     

 

Initial: CAF        Date: 5/8/12

      Page 13 of 15



--------------------------------------------------------------------------------

201 1st Street, Suite 111

Petaluma CA 94952

t: 707-763-4784  |  f: 707-763-1816

www.enphase.com

  LOGO [g398955g10r91.jpg]

 

EXHIBIT B

 

Initial: CAF        Date: 5/8/12

      Page 14 of 15



--------------------------------------------------------------------------------

201 1st Street, Suite 111

Petaluma CA 94952

t: 707-763-4784  |  f: 707-763-1816

www.enphase.com

  LOGO [g398955g10r91.jpg]

 

Termination Certification

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to Enphase Energy, Inc., its subsidiaries, affiliates,
successors or assigns (together, the “Company”).

I further certify that I have complied with all the terms of my employment and
the Company’s Employee Invention Assignment and Confidentiality Agreement signed
by me, including the recording of any inventions, original works of authorship,
or other Intellectual Property (as defined therein), conceived or made by me
(solely or jointly with others) covered by that agreement.

I further agree that, in compliance with the Employee Invention Assignment and
Confidentiality Agreement, I will preserve as confidential all trade secrets,
confidential knowledge, data or other proprietary information relating to
products, process, know-how, designs, formulas, developmental or experimental
work, computer programs, data bases, other original works of authorship,
customer lists, business plans, financial information or other subject matter
pertaining to any business of the Company or any of its employees, clients,
consultants or licensees.

I further agree that, in compliance with the Employee Invention Assignment and
Confidentiality Agreement, I will abide by the Covenants Not To Solicit (as set
forth therein).

 

Signature of Employee: /s/ Ciaran Fox                    Name of Employee:
Ciaran Fox Date: 5/8/12

 

Initial: CAF        Date: 5/8/12

      Page 15 of 15